                                     Case 20-22087-SMG               Doc 75         Filed 03/26/21        Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                             www.flsb.uscourts.gov
                                                 CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                              Original Plan
                        ■   4th                                     Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Ronald P Granda                                  JOINT DEBTOR: Libna Lidia Granda                     CASE NO.: 20-22087-SMG
SS#: xxx-xx- 2080                                           SS#: xxx-xx-0490
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                   Included           ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                              ■    Included               Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                             ■    Included               Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $828.84               for months    1   to 11 ;

                   2.   $5,401.44             for months 12 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                               NONE        PRO BONO
        Total Fees:               $5700.00            Total Paid:           $1112.00              Balance Due:         $4588.00
        Payable             $417.09          /month (Months 1       to 11 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $4650.00 attorney fees and cost, $525.00 Motion to Avoid Lien, $525.00, Motion to Reinstate.

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:               ■   NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL: ■ NONE
            C. LIEN AVOIDANCE            NONE
                ■ Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that
                  they impair the exemptions under 11 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR
                  7004 and LR 3015-3.
         1. Creditor: American Express National Bank                            Collateral:    2319 Jackson Street, Apt. 3, Hollywood, FL
                                                                                               33020
              Address: c/o Zwicker & Associates, P.C., PO Box
                       9043, Andover, MA 01810                                  Exemption: 11 U.S.C. Section 522(f)
LF-31 (rev. 10/3/17)                                                      Page 1 of 3
                                         Case 20-22087-SMG                Doc 75           Filed 03/26/21        Page 2 of 3
                                                                              Debtor(s): Ronald P Granda, Libna Lidia Granda     Case number: 20-22087-SMG

         Last 4 Digits of Account No.:            1003
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■    NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor          Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Wells Fargo Home Mortgage 6115                         2319 Jackson Street, Apt. 3, Hollywood, FL 33020
                       1.
                            World Omni Financial Corp 8202                                        2017 Toyota Sienna VIN: 5TDX23DC6H5769153
                       2.
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                            ■   NONE
            B. INTERNAL REVENUE SERVICE:                              NONE
              Total Due:                  $18,266.09              Total Payment                $20,183.87
                 Payable:              $336.40         /month (Months     1       to 60 )


            C. DOMESTIC SUPPORT OBLIGATION(S):                            ■    NONE
            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                 A. Pay           $4,574.00       /month (Months 12           to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                      ■    NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                            NONE
                            Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                            terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                            herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                  Name of Creditor                          Collateral                                Acct. No. (Last 4 Digits) Assume/Reject
                  Toyota Lease Trust                        2019 Lexus RX450h                         B088
            1.                                              VIN:2T2BGMCA6KC035209                                                ■ Assume       Reject
VII.        INCOME TAX RETURNS AND REFUNDS:                               NONE
                       ■    Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                            15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                            debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                            allowed unsecured claims. [Broward/Palm Beach cases]
VIII.       NON-STANDARD PLAN PROVISIONS                              NONE


LF-31 (rev. 10/3/17)                                                             Page 2 of 3
                                   Case 20-22087-SMG                Doc 75        Filed 03/26/21       Page 3 of 3
                                                                     Debtor(s): Ronald P Granda, Libna Lidia Granda    Case number: 20-22087-SMG
            ■     Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
                  Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 Debtor is paying 4% interest on the IRS priority claim for a total of $20,183.87.

                  Mortgage Modification Mediation


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                           Debtor                                                               Joint Debtor
  Ronald P Granda                                            Date                 Libna Lidia Granda                                 Date



  /s/Rachamin Cohen                            March 26, 2021
    Attorney with permission to sign on                  Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                    Page 3 of 3
